Opinion by
Cline, J.
It appeared in this case that the broker, in making the entry, used the same process as is usually used in such eases, but the examiner was unable to find that there was a United States value for the merchandise under the provisions of section 402 (e), as construed by the courts, because there were no prototype shipments sold in the New York market at the time of the exportation of the instant shipments. On the record presented the court found that the entries were made without intention to misrepresent the facts or defraud the revenue of the United States. The petition was therefore granted.